Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 09/08/2020. Claims 1-20 are presented for examination. Claims 1, 13, 20 are independent claims.

Oath/Declaration 
The Office acknowledges receipt of a properly signed Oath/Declaration submitted on 09/22/2020.

Priority
The Examiner acknowledges the Applicant's claim for domestic benefit of Provisional Application No. 62/896981 filed on 09/06/2019. 




Drawings 
The Examiner acknowledges the drawings filed on 09/08/2020.

Examiner’s Remarks
Claim 20 recites “a non-transitory computer readable storage medium”. Par 0163 of the published specification discloses the “computer-readable storage medium” refers to both machine-storage media and transmission media. The examiner interprets “a computer readable storage medium” to be machine-storage media in light of the disclosure.

Claim Objections
Claims 10, 19 are objected to because of the following informalities: Claims 10, 19 have a trailing “and” with no corresponding claim element. Remove the trailing “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12, 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercs (2020/0004404 A1) in view of Constantinides (US 2018/0069817 A1).

Claims 1, 13, 20
Mercs teaches a method, a system comprising: one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving a first signal value from a first client device associated with a sending user (Mercs par 0172 receives from a client device {first client device} a consciousness input {first signal value}), the first signal value generated by a user input coupled to the first client device (Mercs par 0182 the first signal value is an emotion value, e.g. sad, generated from the user input); receiving one or more second signal values from the first client device (Mercs par 0172 receives from the client device {first client device} a non-biological input {second signal value}), each of the one or more second signal values corresponding to a respective sensor reading or environmental condition associated with the first client device (Mercs par 0183 non-biological input can be a location information by GPS {sensor reading} or weather pattern {environmental condition}); for each state of a plurality of states relating to the sending user, determining a first score based on the first signal value (Mercs fig 6A par 0216 scoring of emotional state consciousness input), determining one or more second scores based on the one or more second signal values (Mercs fig 6D par 0216 scoring of location information non-biological input), and determining a total score based on the first score and the one or more second scores (Mercs par 0173, 0191-0193 determine the consciousness affect based on total of the consciousness input and non-biological input scorings); selecting a first state of the plurality of states based on a ranking of total scores of the plurality of states (Mercs par 0194, 0197 the consciousness affect with the highest total {first state} is selected for presentation); providing for display of a first notification corresponding to the first state on the first client device (Mercs par 0197 displaying the selected consciousness affect), and providing for display of a (Mercs par 0077 sending the selected consciousness affect {second notification corresponding to the first state} to another device {second client device associated with a recipient user}). 
However, Mercs does not specifically teach biosignal sensor; the first notification including a first user-selectable element to notify a recipient user of the first state with respect to the sending user; receiving indication of user selection of the first user-selectable element by the sending user; in response to receiving the user selection. Constantinides discloses biosignal sensor (Constantinides par 0082, 0187, 0199 collecting physiological data, e.g. heart rate, from sensors {biosignal sensor} to determine user’s emotion); the first notification including a first user-selectable element to notify a recipient user of the first state with respect to the sending user (Constantinides fig 2 par 0058, 0086 prompt presents at least one user emotion state 210 {first state} for user to select {user-selectable element} to send to client device 2 {recipient user}); receiving indication of user selection of the first user-selectable element by the sending user (Constantinides fig 2 par 0059, 0086 user selects an emotion state to transmit to client device 2); in response to receiving the user selection (Constantinides fig 2 par 0059, 0086 transmits user emotion state to the client device in response to user selection of the emotion state). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs with Constantinides by replacing the user input with the biosignal sensor 

Claims 5, 17
Mercs in view of Constantinides teaches the limitations of claims 1, 13, wherein the one or more second signal values comprise at least one of activity data, time data, location data, weather data, surrounding sound data, or light exposure data (Merc par 0183 non-biological input {second signal} can be a location information by GPS {sensor reading} or weather pattern {environmental condition}). 

Claim 9
Mercs in view of Constantinides teaches the method of claim 1, wherein the first notification is associated with a plurality of user-selectable elements (Constantinides fig 2 par 0086 “a plurality of states” selectable by the user) each corresponding to a state in the plurality of states (Mercs fig 8g par 0215 consciousness affect can comprise two or more states, e.g. love and hug), the plurality of user-selectable elements including the first user-selectable element (Constantinides fig 2 par 0058-0059, 0086 a plurality of selectable states; one of which is selected by the user. It would have been obvious for a person skilled in the art to associate the plurality of selectable state elements with the consciousness effect comprising two or more states of Mercs where the selectable states are the two or more states of Mercs. The motivation to combine is allow the sender to control what to send to the recipient). 

Claim 12
Mercs in view of Constantinides teaches the method of claim 1, wherein the one or more second scores are generated based on the one or more second signal values within a pre-defined time period (Mercs par 0211 a filtering step that filters submissions greater than a pre-defined time period, e.g. greater than 183 days). 

Claims 2-4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercs (2020/0004404 A1) in view of Constantinides (US 2018/0069817 A1) as applied to claims 1, 13 above further in view of Quy (US 2011/0300847 A1).

Claims 2-4, 14-16
Mercs in view of Constantinides teaches the limitations of claims 1, 13, wherein the one or more processors further performs operations comprising: the first signal value corresponding to current heart rate data of the sending user (Constantinides par 0082 heart rate); and for each state of the plurality of states, determining the first score based on at least one of the arousal level or the emotion status (Mercs fig 6A par 0216 scoring of emotional states. The emotional states comprise love, joy, sad, concerned, etc …, each has a score). 
(Quy par 0015 using the heart rate to determine the LF/HF level {arousal level} of the user); generating an emotion status based on the arousal level (Quy par 0015 low LF/HF indicates negative emotion, high LF/HF indicates positive emotion); wherein the arousal level includes a first arousal level (Quy par 0015 low LF/HF range) and a second arousal level (Quy par 0015 high LF/HF range), wherein the first arousal level is associated with a value lower than a pre-determined threshold (Quy par 0015 the predetermined threshold is a LF/HF value separating the middle LF/HF and higher range from the low LF/HF range); wherein the first arousal level corresponds to a negative emotion status (Quy par 0015 low LF/HF indicates negative emotion), and the second arousal level corresponds to a positive emotion status (Quy par 0015 high LF/HF indicates positive emotion). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Quy by adding the method of detecting emotional states as taught by Quy. The motivation to combine Mercs in view of . 

Claims 6-7, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercs (2020/0004404 A1) in view of Constantinides (US 2018/0069817 A1) as applied to claims 1, 13 above further in view of Divine et al (US 2019/0050774 A1).

Claims 6, 18
Mercs in view of Constantinides teaches the limitations of claims 1, 13, wherein the one or more processors further performs operations comprising: 
receiving indication of user selection of the second notification from the second client device (Mercs teaches second notification in the parent claim. Constantinides fig 2 par 0059-0061 server receives retrieval message from the recipient device 202 for the state data 210 sent by the sending device 201. It would be obvious for a person skilled in the art to add the method of retrieving by the recipient device 202 the state data 210 sent by the sending device 201 where the state data is replaced by the second notification); providing for display of a first media content item associated with the first state of the sending user on the second client device (Constantinides fig 2 par 0059-0061 displays the state data 230, e.g. excited, and location 233; the first media content associated with the first state is the state data and location where the state data is the selected consciousness affect in the parent claim. It would be obvious for a person skilled in the art to add the method of providing for display the first media content as taught by Constantidides. The motivation to combine is to support the feature that enables the user in the field to become an avatar on location for another user as discussed by Constantinides); generating a response, on the second client device (Constantinides par 0062 the recipient device 202 can transmit state data to the sending device 201. Fig 4, 5 par 0100-0108 a request - response method whereby the recipient device user@D generates a response to the sending device user@C in response to receiving the sending device’s message. It would have been obvious for a person skilled in the art to utilize the request – response method to enable the recipient device 202 to generate state data as a response to the sending device 201); receiving indication of the response (Constantinides fig 4, 5 par 0100-0108 server receives the response generated by the recipient device user@D), responsive to the first media content item from the second client device (The response is responsive to the request from the sending client user @C. It would have been obvious for a person skilled in the art to utilize the request – response method to enable the recipient client 202 to generate and transmit state data to the sending client 201 as a response to the request where the request content is replaced by the first media content associated with the first state as discussed above); and providing for display of a third notification corresponding to a second media content item on the first client device (Constantinides fig 4, 5 par 0100-0108 server transmits the response for display the response content to the sending client user @C. It would have been obvious for a person skilled in the art to utilize the request – response method to enable the recipient client 202 to generate and transmit state data as a response to the sending client 201. The motivation to combine is to enable users to share state data as discussed by Constantinides). 
However, Mercs in view of Constantinides does not specifically teach a plurality of selectable user interface elements, each associated with a reaction in response to the first state of the sending user and receiving indication of user selection of a first selectable user interface element, from among the plurality of selectable user interface elements. Divine discloses generating a plurality of selectable user interface elements, each associated with a reaction in response to the first state of the counterparty (Divine par 0078-0079 based on Deepa’s feelings {first state of the counterparty}, system (fig 2 120) provides conversation suggestions to Susan, i.e. “Jam-packed schedule lately?”, “How was your recent trip to Barbados”, etc … {a plurality of selectable user interface elements, each associated with a reaction}. Susan can select one of the suggestions as a reaction in response to Deepa’s feelings); receiving indication of user selection of a first selectable user interface element, from among the plurality of selectable user interface elements (Divine 0078-0079 system (fig 2 120) receives indication of Susan’s selection when Susan selected a conversation suggestion). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding 

Claim 7
Merc in view of Constantinides in view of Divine teaches the method of claim 6, further comprising generating the second media content item (Constantinides fig 4 recipient device user@D generates response content for transmission to the sending device user@C) including the reaction associated with the first selectable user interface element (Divine 0078-0079 system Susan selected a conversation suggestion. It would be obvious for a person skilled in the art to include the selected conversation suggestion in the response content generated for transmission to the sending device. The motivation to combine is to improve inter-personal interaction). 

Claim 10
Mercs in view of Constantinides teaches the method of claim 9, further comprising: assigning a first weight to each of the first score (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the consciousness input in the emotion state input) and the one or more second scores (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the non-biological input in the location state input) for the first user-selectable element corresponding to the first state by the sending user (Mercs in view of Constantinides teaches user select-selectable element corresponding to the first state determined from the first score and second score); 
However, Mercs in view of Constantinides does not specifically teach based on the user selection of the first user-selectable element. Divine discloses based on the user selection of the first user-selectable element (Divine par 0098 when the user selects one of the suggestions, the selection is feedback to give more weight to the selection as the user’s preference). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing user selection to give more weight to the selection as the user’s preference as taught by Divine where the user selection is the user selection of the first user-selectable element corresponding to the first state and the giving more weight is the assigning of the weight to each of the first score and the one or more second scores that contribute to the first state. The motivation to combine Mercs in view of Constantinides and Divine is update the performance of the system as discussed by Divine. 

Claim 11
Mercs in view of Constantinides teaches the method of claim 9, further comprising: assigning a second weight to each of the first score (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the consciousness input in the emotion state input) and the one or more second scores (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the non-biological input in the location state input) based on a user selection of a second state from the plurality of states by the sending user (Mercs in view of Constantinides teaches user select-selectable element corresponding to the first state determined from the first score and second score). 
However, Mercs in view of Constantinides does not specifically teach based on the user selection of the first user-selectable element. Divine discloses based on the user selection of the first user-selectable element (Divine par 0098 when the user selects one of the suggestions, the selection is feedback to give more weight to the selection as the user’s preference). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing user selection to give more weight to the selection as the user’s preference as taught by Divine where the user selection is the user selection of the second user-selectable element corresponding to the second state and the giving more weight is the assigning of the weight to each of the first score and the one or more second scores that contribute to the second state. The motivation to combine Mercs in view of Constantinides and Divine is update the performance of the system as discussed by Divine. 

Claim 19
(Mercs par 0191 an contribution value, e.g. aging index, is assigned to the consciousness input in the emotion state input) and the one or more second scores (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the non-biological input in the location state input) for user selection of the first user-selectable element corresponding to the first state by the sending user (Mercs in view of Constantinides teaches user select-selectable element corresponding to the first state determined from the first score and second score).
However, Mercs in view of Constantinides does not specifically teach based on the user selection of the first user-selectable element. Divine discloses based on the user selection of the first user-selectable element (Divine par 0098 when the user selects one of the suggestions, the selection is feedback to give more weight to the selection as the user’s preference). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing user selection to give more weight to the selection as the user’s preference as taught by Divine where the user selection is the user selection of the first user-selectable element corresponding to the first state and the giving more weight is the assigning of the weight to each of the first score and the one or more second scores that contribute to the first state. The motivation to combine Mercs in view of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mercs (2020/0004404 A1) in view of Constantinides (US 2018/0069817 A1) as applied to claim 1 above further in view of Dixit (US 2016/0234572 A1).

Claim 8
Merc in view of Constantinides teaches the method of claim 1.
However, Mercs in view of Constantinides does not specifically teach the first notification is associated with an adjustable haptic pattern caused by the first client device. Dixit discloses the first notification is associated with an adjustable haptic pattern caused by the first client device (Dixit par 0024 haptic feedback based on indicators such as stressed, anxious, or nervous. Par 0049 haptic feedback in variety of patterns {adjustable haptic pattern}). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Dixit by adding the haptic feedback system as taught by Dixit. The motivation to combine Mercs in view of Constantinides and Dixit is to apply the haptic feedback system to alert users of change in their body and to build awareness of emotions as discussed by Dixit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647